DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. For instance, Claim 1 recites “a first virtual resource management type” and “a second virtual resource management type”. For examination purposes, examiner interprets the limitation as different hypervisors/VMMs
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,877,794 in view of Allwell et al. (US 2008/0263258 A1).
Although the claims at issue are not identical, they are not patentably distinct from each
other because both set of claims are directed to a method of managing virtual machine migration to a different location where resources may differ. The language of the instant application differs from ‘794 patent in that the instant application discloses a first virtual resource management type and a second virtual resource management type. However, Allwell teaches a method for migrating virtual machines between hypervisors of different type (e.g., XEN to VMware) by converting the VM to run in a different virtualization technology (See at least Allwell’s [0011-12], [0018], and [0029-35]). Further, Allwell teaches a first virtual resource management type and a second virtual management type ([0012] Two different host platforms A and B exist. One is running virtualization technology X and the other virtualization technology Y; [0029];  wherein virtualization technology X corresponds to VMware and virtualization technology Y corresponds to Xen).
It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Allwell with the teachings of ‘794 to perform VM migration among heterogeneous hosts each having different virtualization technology. The modification would have been motivated for at least the following reason, “While system A running X is under heavy workload, system B using Y is idle at the moment and it is expected to be idle even for a longer time. Thus, in this scenario, it is desirable to balance the workload between system A and system B by transferring some load from A to B… Consequently, it would be desirable to provide an improved method for migrating virtual machines between hypervisors.” (See Allwell’s Background)

Independent claims 9 and 17 recite similar limitations as of claim 1 and are therefore rejected under the same rationale as presented above for claim 1. However, for brevity purposes, claim comparison is only provided for claim 1, as shown above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11, and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciano et al. (US 7,506,037 B1) in view of Allwell et al. (US 2008/0263258 A1).

Ciano was cited in IDS

Regarding claim 1, Ciano teaches a computer-implemented method, comprising: 
receiving a migration query associated with a virtual resource hosted by a service provider and implemented using a first virtual resource management defining a first set of capabilities for the virtual resource (Col. 1, lines 18-19: one example of a virtual environment is a virtual machine (i.e., Virtual Resource); Col. 1, lines 35-40: the virtual environment also requires central processing unit (“CPU”) resources, memory, etc.; Col. 2, lines 1-3: the migration advisor module is configured to receive information; regarding a request to migrate a virtual environment (“VE”’) from a first host to a second; Fig. 3, step 305; Col. 5, lines 10-13: in step 305, the migration advisor module 115 receives a request to migrate a virtual environment 108 from Host A 105; Col. 5, lines 43-49: The virtual environment 108 operates in a virtual layer 109 of Host A 105. The virtual layer 109 is a software layer providing virtualization for the virtual environment 108. The virtual environment 108 includes multiple components A-C. Each component A-C is a piece of software that requires certain physical system resources and/or a certain physical system configuration);
accessing, from one or more agents executing within the virtual resource, characterizing information that characterizes one or more states of the virtual resource implemented using the first virtual resource management (Col. 5, lines 50-63: In step 310, the migration advisor module 115 identifies physical system requirements of the virtual environment 108, including physical system requirements of each component A-C of the virtual environment 108. For example, each component A-C may require a certain configuration of I/O devices and a certain amount and/or configuration of CPU resources, memory, network interface, disk drive, and/or processors. In certain exemplary embodiments, the migration advisor module 115 includes one or more data collector components (not shown) configured to collect information related to the requirements of each component A-C from a data repository, such as a database (not shown), associated or incorporated with one or more of the network devices 105, 107, and 110-112.); 
determining that the virtual resource is capable of migration to a second virtual resource management based at least in part on the characterizing information, the second virtual resource management defining a second set of capabilities for the virtual resource that is different than the first set of capabilities (Col. 5, line 64 through Col. 6, line 21: In step 315, the migration advisor module 115 identifies the physical configuration of Host B 110 and/or information related to levels of available resources of Host B 110... In step 320, the migration advisor module 115 compares the physical system resources of Host B 110 with the physical system requirements of the virtual environment 108. In step 325, the migration advisor module 115 determines whether the physical system resources of Host B 110 are compatible with the physical system requirements of the virtual environment 108. For example, the resources and requirements may not be compatible if the virtual environment 108 requires more resources and/or a different resource configuration than Host B 110 has available… the migration advisor module 115 determines in step 325 that the physical system resources of Host B 110 are compatible with the physical system requirements of the virtual environment 108; Col. 7, lines 30-38 In step 411, the migration advisor module 115 determines, based on the instruction received in step 409, whether to correct the migration incompatibility by proposing a different target host than Host B 110. If so, the method 340 continues to step 413. In step 413, the migration advisor module 115 identifies at least one new target host, such as Host C 111, with physical resources sufficient to meet the requirements of the virtual environment 108. Each new target host can be any device or system configured to support a virtual environment; system resources available in Host B 110, including information related to the system); 
receiving a commitment request to commit to migrating the virtual resource from the first virtual resource management to the second virtual resource management after determining that the virtual resource is capable of migration to the second virtual resource management (Col. 7, line 41 through Col. 8, line 6: If so, the method 340 continues to step 413. In step 413, the migration advisor module 115 identifies at least one new target host, such as Host C 111, with physical resources sufficient to meet the requirements of the virtual environment 108… In step 415, the migration advisor module 115 outputs a notification that identifies the new target host. In certain exemplary embodiments, the migration advisor module 115 can output the notification to the operator via a browser application or software application window associated with the migration advisor module 115 and/or the operator. For example, the migration advisor module 115 can output the notification in a wizard application that includes information related to the new target host(s)… In step 417, the migration advisor module 115 reads an instruction responsive to the notification of step 415. The instruction includes information identifying a new target host to use to complete migration of the virtual environment 108.); and 
migrating the virtual resource from the first virtual resource management to the second virtual resource management after receiving the commitment request (Col. 8, lines 7-12: In step 419, the migration advisor module 115 determines to complete the migration of the virtual environment 108 by migrating the virtual environment 108 from Host A 105 to the new target host identified in step 417.).
While Ciano teaches a Virtual Environment (i.e., Virtual Resource) being migrated among different hosts each having a virtual layer (i.e., virtual resource management), Ciano does not expressly teach a first virtual resource management type and a second virtual management type.
However, Allwell teaches a method for migrating virtual machines between hypervisors of different type (e.g., XEN to VMware) by converting the VM to run in a different virtualization technology (See at least Allwell’s [0011-12], [0018], and [0029-35]). Further, Allwell teaches a first virtual resource management type and a second virtual management type ([0012] Two different host platforms A and B exist. One is running virtualization technology X and the other virtualization technology Y; [0029];  wherein virtualization technology X corresponds to VMware and virtualization technology Y corresponds to Xen).

	It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Allwell with the teachings of Ciano to perform VM migration among heterogeneous hosts each having different virtualization technology. The modification would have been motivated for at least the following reason, “While system A running X is under heavy workload, system B using Y is idle at the moment and it is expected to be idle even for a longer time. Thus, in this scenario, it is desirable to balance the workload between system A and system B by transferring some load from A to B… Consequently, it would be desirable to provide an improved method for migrating virtual machines between hypervisors.” (See Allwell’s Background)

Regarding claim 2, Ciano teaches further comprising providing a migration interface, wherein receiving the migration query comprises receiving the migration query via the migration interface (Col. 5, lines 10-26: In step 305, the migration advisor module 115 receives a request to migrate a virtual environment 108 from the network device 105 (“Host A”) to the network device 110 (“Host B”). In certain exemplary embodiments, the migration advisor module 115 can receive the request via the network 104 (from another device) or via one or more input devices, such as the pointing device 242 and/or keyboard 240. For example, the migration advisor module 115 can receive the request via a browser application or “wizard” displayed to an operator of one or more of the network devices 105, 107, and 110-112. By way of example only, the migration advisor module 115 can receive the request in response to a “drag and drop” operation in which the operator selects an icon or other item associated with the virtual environment 108 in a first window or folder associated with Host A 105, drags the icon or other item to a second window or folder associated with Host B, and drops the icon or other item in the second window or folder.).

Regarding claim 3, Ciano teaches wherein receiving the commitment request comprises receiving the commitment request via the migration interface (Col 7, line 49 through Col. 8, line 6: In step 415, the migration advisor module 115 outputs a notification that identifies the new target host. In certain exemplary embodiments, the migration advisor module 115 can output the notification to the operator via a browser application or software application window associated with the migration advisor module 115 and/or the operator. For example, the migration advisor module 115 can output the notification in a wizard application that includes information related to the new target host(s). In certain exemplary embodiments, the browser application, software application window, or wizard application can include one or more selectable items and/or input fields associated with the target host(s). In step 417, the migration advisor module 115 reads an instruction responsive to the notification of step 415. The instruction includes information identifying a new target host to use to complete migration of the virtual environment 108. In certain exemplary embodiments, the migration advisor module 115 may receive the instruction via a browser application or software application window associated with the migration advisor module 115 and/or the operator. For example, the migration advisor module 115 can receive the instruction from a wizard application that includes one or more input fields and/or selectable items, such as text boxes, check boxes, and/or hyperlinks.).

Regarding claim 6, Ciano teaches wherein the one or more states characterized by the characterizing information comprise one or more of a migration state of the virtual resource, a number of physical processing units allocated to the virtual resource, a number of processing cores allocated to the virtual resource, one or more types of physical processing unit allocated to the virtual resource, a size or type of volatile data storage allocated to the virtual resource, a size or type of non-volatile data storage allocated to the virtual resource, a number or type of networking resources that are allocated to the virtual resource (Col. 1, lines 35-40: the virtual environment also requires central processing unit (“CPU”) resources, memory, etc. Col. 5, lines 50-63: In step 310, the migration advisor module 115 identifies physical system requirements of the virtual environment 108, including physical system requirements of each component A-C of the virtual environment 108. For example, each component A-C may require a certain configuration of I/O devices and a certain amount and/or configuration of CPU resources, memory, network interface, disk drive, and/or processors. In certain exemplary embodiments, the migration advisor module 115 includes one or more data collector components (not shown) configured to collect information related to the requirements of each component A-C from a data repository, such as a database (not shown), associated or incorporated with one or more of the network devices 105, 107, and 110-112.).

Regarding claim 7, Allwell teaches wherein migrating the virtual resource from the first virtual resource management type to the second virtual resource management type comprises reconfiguring the virtual resource based at least in part on the characterizing information ([0029] It shows a method for converting virtual machines from the VMware hypervisor technology to the Xen hypervisor technology. From a conceptual perspective, the system is split into two components: one for handling the conversion of the metadata describing the virtual machine and one handling the conversion of the actual image file. The present invention defines these components through an extensible plug-in approach. [0030] As shown, a source virtual machine 40 (here Xen) includes an operating system image 42, the corresponding metadata descriptor 44, and an exact description of the metadata of virtual machine 40. Virtual machine 40 is the one which shall be converted to the target format (here VMware in this example). Source virtual machine 40 is provided by a client wanting to trigger the conversion as an input to a conversion engine 30 provided by the present invention. [0031] The name of target hypervisor 50, to which a client wants to transform the source virtual machine is also provided as an input to the conversion engine. In this pure Xen/VMware conversion scenario, the value of this parameter is either Xen or VMware. The value of this parameter can also be more specific, e.g., in terms of the version of the target hypervisor. [0032] Conversion engine 30 provides the actual conversion of the virtual machine, with details as described further below. Conversion engine 30 by itself defines its input and out parameters. In order to keep the actual conversion process generic, conversion engine 30 allows according to a specific advantageous aspect to dynamically plugin the actual conversion logic as plugins implementing certain, well-defined interfaces. [0033] Multiple conversion plugins 32 are plugged into conversion engine 30. Each of conversion plugin 32 implements logic and encapsulates all knowledge needed for the conversion of one type of virtual machine to a different one. In this case of VMware/Xen conversion, there is one conversion plugin 34 realizing this type of conversion. [0034] Each of conversion plugins 32 includes metadata for defining which source/target hypervisor types and versions are being supported. Due to changing specifications for virtual machines, it is preferable to have conversion plugins for specific versions of the same hypervisor type. In particular, two functional components 36, 38 are comprised of a transformation component, i.e., conversion plugin 34, implementing the logic for the conversion of each and any needed element of the conversion process, with details given further below. [0035] From a functional perspective, converted virtual machine 50 is equal to source virtual machine 40, but converted virtual machine 50 is able to run on a hypervisor specified by a target hypervisor parameter. Converted virtual machine 50 includes an OS image 52 and a metadata description 54, the data which is an output from the conversion process of the present invention.).

Regarding claim 8, Ciano teaches wherein migrating the virtual resource from the first virtual resource management to the second virtual resource management is performed without changing implementation resources of the virtual resource (Fig. 3, Steps 300-330; Col. 5, line 1 through Col. 6, line 21: In step 320, the migration advisor module 115 compares the physical system resources of Host B 110 with the physical system requirements of the virtual environment 108. In step 325, the migration advisor module 115 determines whether the physical system resources of Host B 110 are compatible with the physical system requirements of the virtual environment 108. For example, the resources and requirements may not be compatible if the virtual environment 108 requires more resources and/or a different resource configuration than Host B 110 has available. If the migration advisor module 115 determines in step 325 that the physical system resources of Host B 110 are compatible with the physical system requirements of the virtual environment 108, then the method 300 continues to step 330, where the migration of the virtual environment 108 from Host A 105 to Host B 110 is performed.).
In addition, Allwell teaches a first virtual resource management type and a second virtual management type ([0012] Two different host platforms A and B exist. One is running virtualization technology X and the other virtualization technology Y; [0029];  wherein virtualization technology X corresponds to VMware and virtualization technology Y corresponds to Xen).

Regarding claim 9, it is a media/product having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 10, it is a media/product having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a media/product having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, Allwell teaches wherein a first set of capabilities associated with the first virtual resource management is different than a second set of capabilities associated with the second virtual resource management ([0012] Two different host platforms A and B exist. One is running virtualization technology X and the other virtualization technology Y; [0029];  wherein virtualization technology X corresponds to VMware and virtualization technology Y corresponds to Xen each having different capabilities).

Regarding claim 14, Allwell teaches wherein the second virtual resource management type enables deployment and migration of virtual resources using one or more templates ([0084] In case of converting a plain disk image (coming from a Xen-based virtual machine) to a VMware virtual disk, the image file text description template is inserted at the beginning of the file system image and filled with the calculated values based on the source image file.).

Regarding claim 15, it is a media/product having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a media/product having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a system having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a system having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a system having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Claims 4, 12, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciano and Allwell, as applied to claim 1, in further view of Kavuri et al. (US 2007/0198787 A1).

Regarding claim 4, Ciano nor Allwell expressly teach further comprising testing migration of the virtual resource from the first virtual resource management type to the second virtual resource management type, and wherein receiving the commitment request comprises receiving the commitment request after testing migration of the virtual resource.
	However, Kavuri teaches further comprising testing migration of the virtual resource from the first virtual resource management type to the second virtual resource management type, and wherein receiving the commitment request comprises receiving the commitment request after testing migration of the virtual resource ([0171] In some embodiments, the system may determine (at step 720) the potential optimization improvement obtained by transferring the resource. For example, a storage manager or other system component may simulate the operation of a target storage operation cell including a component or resource migrated from a located storage operation cell and the operation of the located storage operation cell without the migrated resource. Such simulation may include determining whether the migration will enhance or otherwise improve performance of storage operations and whether the new target and source storage operation cell configurations will continue to function appropriately. This may involve evaluation of certain system performance metrics such as growth rate of target, future scheduled jobs, routing, pathway and temporal constraints, etc. and simulate operation of proposed new configuration(s) for a certain period of time in the future to confirm the desired benefits, are in fact, likely to be achieved. Moreover, multiple such proposed configurations may be evaluated, with the m system (or user) selecting the most desirable option.).
	It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Kavuri with the teachings of Ciano and Allwell to determine whether there is any benefit to a resource migration prior to the actual migration. The modification would have been motivated by the desire of determining migration feasibility. 

Regarding claim 12, it is a media/product having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 20, it is a system having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Claims 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciano and Allwell, as applied to claim 1, in further view of Kerr (US 2006/0089995 A1).

Kerr was cited in IDS.

Regarding claim 5, Ciano teaches an agent/migration advisor but neither Ciano nor Allwell expressly teach further comprising, after migrating the virtual resource: receiving additional characterizing information from within the virtual resource; and 
adjusting at least functionality of the virtual resource based at least in part on the additional characterizing information.

However, Kerr teaches further comprising, after migrating the virtual resource: receiving additional characterizing information from within the virtual resource and adjusting at least functionality of the virtual resource based at least in part on the additional characterizing information (abstract, line 1: converting virtual machines from one form to another; [0077]: This involves undoing the temporary changes that were needed during the take control step, including the disconnection of the virtual CDROM and resetting the memory size back to the user configured amount) 

It would have been obvious to one of ordinary skill in the art before the claimed invention was made to combine the teachings of Kerr with the teachings of Ciano to further move/migrate a virtual machine my converting it to a different virtual machine based on user’s specification. The modification would have been motivated by the desire of customizing virtual machines to meet user’s needs (Kerr ] [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195